DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 6/30/2020.  These drawings are accepted for examination.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3-6, 9, 10 12, 14-15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al (US 2009/0299174).

Regarding claims 1, 2, 12, and 13, Wright et al discloses and teaches a system for navigation including a controller for generation of an impulse response, pseudo-noise signal, and tracking signal including the noise signal in the spread signal, and also the configuration wherein the transmission coil is formed of a conductive material, a switch interconnects the controller to the coil, and the coil is configured to transmit the tracking signal from a controller when connected to the controller via the switch. More-specifically, Wright et al discloses and teaches the use of an H-bridge switch system to connect the controller to the localizer coil and the generation of a spread spectrum signal with binary noise signal as the tracking signal to be transmitted by the localizer coil.

Regarding claims 3-6 and 14-16 (and 19, but 19 covered below as well),Wright et al disclose and teach a tracking device (0041, Fig 10), the controller configured to receive a tracking device signal based on the received data and determine pose data, including at least positions/coordinate data of the tracking device, and the localizer including multiple localizer coils and multiple switches, such that the coils are interconnected to the controller via the H-bridge coil elements (0057, 0098, Fig 1, 10). Finally, a local power system is utilized to power the localizer coils (1040 element, Fig 10).

Regarding claims 9-10, Wright et al disclose and teach the use of multiple tracking coils and the processing of tracking signals for each of the coils to display on a graphical display (monitor) (0055-0056, Fig 4d-e)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7, 8, 11, 13, and 16-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (US 2009/0299174). 
Regarding claims 7-8 and 16, Wright et al discloses the use of multiple localizer coils, but does not specify 36 of them. It would be an obvious design choice to select the number of coils to be 36 or any particular finite number of coils as the selection of an iterative inclusion of a multiple has been held to require only nominal skill and creativity in the art (0097 of Wright).

Regarding claims 11, 17, and 20 (in the 103 rejection below), Wright et al discloses the multiplexing and collection of energy from different frequencies, but does not specify that the demultiplexing of the tracking signal is measured for impulse measurement (0054-0056). The reference clearly includes the reception of the multiplexed signal when returned to the device (0058-0059) such that the impulse response of the signal is measured. Wright et al additionally discloses in (0054-0056) that the system provides pulsed signals. The equalization of a multiplexed signal has been held to be a nominal step in the processing of a multiplexed signal, as it is the processing of a result effective value and therefore obvious to one of ordinary skill in the art at the time of the invention.
Regarding claims 2, 13, and 18-20, the reference to Wright et al discloses what is listed above, but fails to expressly disclose the generation of a pseudo-noise signal for processing and control of the navigation system. Wright et al however does disclose and teach that the signal utilizes a preamplifier and preamplification signal and further discloses that the preamplification signal input includes low-noise signals into the spread spectrum (0124-0129). It would have been obvious to one of ordinary skill in the art at the time of the invention to both measure and utilize the inherent attributes of the preamplification signal provided by Wright et al in order to provide impedance matching/buffering (0127) of the signal for transmission. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793